Citation Nr: 1508646	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-19 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES
 
1. Whether the reduction in the evaluation for bilateral hearing loss from a 10 percent rating to a noncompensable rating, effective August 1, 2010, was proper.
 
2. Entitlement to an increased evaluation for bilateral hearing loss from August 2, 2010 to April 24, 2012.
 
3. Entitlement to an increased evaluation for bilateral hearing loss after April 25, 2012.
 
 
REPRESENTATION
 
Appellant represented by:  Oregon Department of Veterans' Affairs
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and Spouse
 
ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1966 to August 1969.
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).
 
In June 2014, the Veteran and his spouse testified at a hearing at the RO before the undersigned.  
 
Review of the documents in the Veteran's Virtual VA electronic claims file reveals the transcript of the June 2014 Board hearing and VA medical records pertinent to the issues on appeal.  Review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals no records pertinent to the issues on appeal.  
 
The issue of entitlement to an increased evaluation for bilateral hearing loss since April 25, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  In February 2010, VA notified the Veteran of a proposed rating decision to reduce the evaluation for his bilateral hearing loss from 10 percent to noncompensable.
 
2.  In a May 2010 rating decision, VA effectuated the proposed rating reduction, effective August 1, 2010; at the time of the reduction, the Veteran's 10 percent disability evaluation had been in effect since March 12, 2008, a period of less than five years.
 
3.  At the time of the May 2010 rating decision, the Veteran's bilateral hearing loss was not manifested by worse than a Level I hearing loss in the right ear and Level V hearing loss in the left ear.  
 
4.  The preponderance of the evidence of record indicates that the Veteran's bilateral hearing loss had demonstrated improvement at the time of the reduction.
 
5.  For the period of August 2, 2010 through April 24, 2012, the Veteran's bilateral hearing loss was not manifested by worse than a Level I hearing loss in the right ear and Level IV hearing loss in the left ear.  
 
 
CONCLUSIONS OF LAW
 
1.  The reduction of the rating assigned for a bilateral hearing loss to a noncompensable rate, effective August 1, 2010, was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.321, 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).
 
2.  The criteria for a compensable rating for bilateral hearing loss from August 2, 2010 through April 24, 2012 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.321, 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100.
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to this claim would serve no useful purpose.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for the issues addressed are in order.  
 
During the Board hearing, the issues on appeal were explained and the submission of evidence that may have been overlooked was suggested.  These actions provided an opportunity for the Veteran to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  
 
The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, VA treatment records, private treatment records, the hearing transcript, the VA examination reports, a private examination report, and lay statements.  
 
Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
 

Relevant Laws and Regulations
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2014).  
 
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 3.385, Diagnostic Code 6100.  
 
To evaluate the degree of disability from bilateral service-connected hearing loss, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).
 
An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  
 
Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action, furnished detailed reasons for the reduction, and given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  The beneficiary must also be informed of the opportunity for a predetermination hearing.  38 C.F.R. § 3.105(i).  
 
Congress has provided that a Veteran's disability rating must not be reduced unless an improvement in the Veteran's disability is shown to have occurred.  38 U.S.C.A. § 1155.  Additional requirements apply to ratings that have been in effect for five years or more.  38 C.F.R. § 3.344.  
 
In adjudicating an appeal from an RO's decision to reduce a disability rating, the Board may consider evidence that was not available to the RO.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281 (1992).  
 
If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).
 
Reduction
 
In a September 2008 rating decision VA granted entitlement to service connection for bilateral hearing loss, effective March 12, 2008, and assigned a 10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.
 
VA based the September 2008 rating decision on a June 2008 VA audiological examination.  The audiologist reviewed the Veteran's claims file and discussed hearing loss history with the appellant.  The examiner found that the Veteran suffered from "normal sloping to severe" bilateral sensorineural hearing loss.  Puretone thresholds from this examination, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
25
60
60
65
52.5
LEFT
55
65
65
75
65

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 82 percent in the left ear.  The findings from the June 2008 VA examination require the use of Table VI to the Veteran's right ear and Table VIA to the left ear. Applying the findings to those tables yields a finding of Level II hearing loss in the right ear and Level V hearing loss in the left ear.  Where hearing loss is at Level II in one ear and Level V in the other ear, a 10 percent rating is assigned under Table VII.  Id.
 
In connection with a claim for an increased disability rating, VA afforded the Veteran an additional VA audiological examination in January 2010.  The audiologist did not review the Veteran's claims file, but discussed hearing loss history with the appellant.  The examiner found that the Veteran suffered from moderate to moderately severe sensorineural hearing loss in his right ear and mild to severe sensorineural hearing loss in his left ear.  Puretone thresholds from this examination, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
25
60
60
65
52.5
LEFT
55
65
65
75
65

Speech recognition testing revealed 92 percent in the right ear and 86 percent in the left ear.  The findings from the January 2010 VA examination require the use of Table VI for the Veteran's right ear and Table VIA for the left ear. Applying the findings to those tables, given the change in speech recognition scores, yields a finding of Level I hearing loss in the right ear and Level V hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level V in the other ear, a noncompensable rating is assigned under Table VII.  Id.
 
Based on the January 2010 VA examiner's findings, in a February 2010 rating decision, the RO denied the Veteran's claim for an increased disability rating and proposed to reduce his rating to noncompensable.  The RO complied with the requirements of 38 C.F.R. § 3.105 by sending a detailed proposal for the rating reduction and offering the Veteran an opportunity for a hearing.  The Veteran responded by reasserting the severity of his symptoms and suggesting that the 2010 VA examiner's findings were incorrect; he did not, however, request a hearing.  In a May 2010 rating decision, the RO found that the January 2010 VA examiner's findings required a noncompensable rating.  
 
As an alternative to the January 2010 VA examination, the Veteran has submitted a July 2010 private examination.  Although this was not evidence available to the RO at the time of the May 2010 rating decision, the Board has reviewed the July 2010 examination report.  The chart does not list exact figures, but the Board estimates that puretone thresholds from this examination, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
30
55
50
60
49
LEFT
60
60
70
70
65

Speech audiometry revealed speech recognition ability of 92 percent in each ear.  The findings from the July 2010 examination require the use of Table VI for the Veteran's right ear and Table VIA for the left ear. Applying the findings to those tables yields a finding of Level I hearing loss in the right ear and Level V hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level V in the other ear, a noncompensable rating is assigned under Table VII.  Id.  
 
The record does not establish whether the July 2010 examiner is state licensed or used the Maryland CNC word list for the speech discrimination test.  Even assuming, however, that the examiner was licensed and did use the Maryland CNC word list, the July 2010 examiner's findings would not merit a different result under 38 C.F.R. §§ 4.85-86.  
 
Because the 10 percent rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344 do not apply.  As both the January 2010 VA examination report and the July 2010 private examination report demonstrated improvement, i.e., both examinations showed that a noncompensable rating was in order, the reduction in rating was proper.  38 C.F.R. § 3.344(c).  
 
Increased Rating
 
VA afforded the Veteran another VA audiological examination in April 2012.  The audiologist did not review the Veteran's claims file, but discussed hearing loss history with the appellant.  The Veteran reported some difficulty hearing in the presence of background noise or when people speak at a low volume.  The examiner determined that the hearing loss would have an impact on the Veteran's ordinary conditions of daily life.  Puretone thresholds on this examination, in decibels, were as follows:
 

HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
25
60
50
65
50
LEFT
40
65
65
70
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The examiner found that the use of the Veteran's speech discrimination score would be appropriate.  The findings from the April 2012 VA examination require the use of Table VI for the Veteran's right ear and Table VIA for the left ear. Applying the findings to those tables yields a finding of Level I hearing loss in the right ear and Level IV hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level IV in the other ear, a noncompensable rating is assigned under Table VII.  Id.  
 
The January 2010 and April 2012 VA examinations were conducted in accordance with 38 C.F.R. § 4.85(a).  The April 2012 examiner spoke with the Veteran and noted his reported functional difficulty.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The April 2012 examiner discussed the Veteran's symptoms and evaluated the functional effects of hearing loss on his daily life activities, and as noted, found that the loss had an impact the conditions of his ordinary life including his ability to work.  Accordingly, the examination complied with 38 C.F.R. § 4.85(a) and it is afforded great probative value in determining the Veteran's current level of hearing impairment. 
 
The Veteran's lay statements and those of his spouse regarding the level of the appellant's hearing loss and its functional impact have been considered.  They are consistent with his statements to the April 2012 VA examiner.  The Board acknowledges the Veteran's complaints regarding the impact of hearing loss on his daily life, but as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Lendenmann, 3 Vet. App. 345.  The Veteran is, therefore, able to have clearly measurable hearing loss, and yet still be assigned a noncompensable rating for it.
 
To the extent there are any perceived deficiencies in the VA examiners' discussions of the Veteran's functional impairment due to hearing loss, the Board has been provided additional evidence concerning the level of functional impairment due to the hearing loss in order to accurately evaluate his current disability level.  There is no prejudice in deciding the claim.  See Martinak, 21 Vet. App. 447 (even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination). 
 
The Board acknowledges that the Veteran's hearing loss causes inconvenience in his daily life, but there is currently no competent evidence of record that indicates that his hearing disability is worse than has been recorded in his VA examinations or that hearing loss has functionally affected the Veteran in any more severe ways than have been discussed in the record and were already considered by medical professionals.  
 
In brief, the medical examination findings are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss and that the nature of any functional impairment is adequately reflected by those medical findings.  Accordingly, the preponderance of the most probative evidence is against the claim of entitlement to a compensable rating for bilateral hearing loss at any time prior to April 24, 2012, the date of the most recent VA examination.
 
As a final matter, the Board considered whether the Veteran's bilateral hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of extra-scheduler ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  38 C.F.R. § 4.85.  The Veteran has no ear symptoms other than hearing loss and tinnitus and he is not service connected for the latter.  Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-scheduler consideration is not warranted.
 
In sum, there is no basis for assignment of a compensable rating for the Veteran's service-connected bilateral hearing loss.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b).
 
 
ORDER
 
Entitlement to the restoration of a 10 percent rating for bilateral hearing loss is denied.
 
Entitlement to a compensable rating for bilateral hearing loss from August 2, 2010 to April 24, 2012 is denied.  
 
 
REMAND
 
During the June 2014 hearing, the Veteran and his spouse testified that the symptoms of the appellant's bilateral hearing loss had worsened.  The Veteran has not undergone a VA examination for his bilateral hearing loss since April 2012.  VA is obligated to provide a new examination when a veteran asserts that the service-connected condition has become more severe.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  A remand is therefore necessary to afford the Veteran an additional VA audiological examination.  
 
Accordingly, the case is REMANDED for the following action:
 
1. The AOJ should schedule the Veteran for a VA audiological examination by an audiologist to determine the current severity of his service-connected hearing loss.  The entire claims file must be provided to the examiner, including any records contained in Virtual VA or VBMS, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  
 
All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The findings of puretone decibel loss at 1000, 2000, 3000, and 4000 Hertz must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list.  The examiner must specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  
 
2. The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of any claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  
 
3. The AOJ must ensure that the examination report complies with this remand.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.
 
4. Thereafter, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


